18 N.Y.3d 829 (2011)
962 N.E.2d 254
938 N.Y.S.2d 833
2011 NY Slip Op 92166
THE PEOPLE OF THE STATE OF NEW YORK, Appellant,
v.
RAFAEL LORA, Respondent.
Motion No: 2011-1005.
Court of Appeals of New York.
Submitted September 6, 2011.
Decided December 13, 2011.
Motion to dismiss the appeal granted and the appeal dismissed upon the ground that the reversal by the Appellate Division was not on the law alone or upon the law and such facts which, but for the determination of law, would not have led to reversal (CPL 450.90 [2] [a]).